Citation Nr: 0617359	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  05-24 061	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel



INTRODUCTION

The veteran had active military service from September 1941 
to June 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The Board notes that in above-noted rating decision, inter 
alia, the RO denied the veteran's claim for an increased 
(compensable) rating for hepatitis.  The veteran disagreed 
with the denial of his claim, and in response, the RO issued 
a statement of the case.  The veteran, however, did not file 
a substantive appeal.  Thus, the claim for an increased 
(compensable) rating for hepatitis is not in appellate 
status.  


FINDING OF FACT

Irritable bowel syndrome was not demonstrated in service and 
has not been shown to otherwise be attributable to active 
military service.  


CONCLUSION OF LAW

The veteran does not have irritable bowel syndrome that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through a December 2004 notice letter, a 
June 2005 statement of the case (SOC), and a supplemental SOC 
(SSOC) in January 2006, the RO notified the veteran and his 
representative of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
claim, and the bases for the denial of his claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to substantiate 
his claim, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the December 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The veteran was also requested 
to submit evidence in his possession in support of his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of: (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Likewise, in April 
2006, the RO provided notice to the veteran with regard to 
the assignment of effective dates and disability rating 
elements.  See Dingess and Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, the veteran's service medical records have 
been associated with the claims file.  Furthermore, the RO 
has obtained identified private treatment records and records 
from the VA Medical Center (VAMC) in Walla Walla, Washington.  
In this regard, the Board is mindful that in a statement to 
the RO in November 2004, the veteran reported the following:

I've also been treated for irritable bowel 
syndrome and from July 1952 to present I've been 
seen and treated at the Wala Wala [sic] VAMC[.]  
[P]lease send for those records.  

The Board notes initially that a hospital summary, dated from 
July 1952 to August 1952, from the Walla Walla VA Hospital 
(VAH) is of record.  Following the veteran's statement in 
November 2004, the RO accessed the CAPRI (Compensation and 
Pension Record Interchange) system and attempted to obtain 
medical records from the Walla Walla VAMC.  The CAPRI system, 
however, reported that no such records could be found.  

A subsequent request for medical records through the CAPRI 
system in June 2005 did reflect the veteran's treatment at 
the Walla Walla VAMC.  However, that treatment was noted as 
beginning in June 2005.  In particular, a June 2005 treatment 
record notes that it was the first visit by the veteran to 
the VA and that he was seeking help with his medical 
conditions to include irritable bowel syndrome.  In the 
above-noted June 2005 SOC, the RO notified the veteran of its 
records search and what it had been able to obtain from the 
Walla Walla VAMC.  The veteran has not responded to the RO's 
finding with regard to the requested medical records.  Here, 
in light of the RO's development and the lack of any further 
information by the veteran regarding treatment at the Walla 
Walla VAMC, the Board finds the duty to assist in obtaining 
any available records from the Walla Walla VAMC has been met.  
Otherwise, neither the veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of the veteran's claim that need to be obtained.  

As for whether further action should have been undertaken by 
way of obtaining a medical opinion on the question of whether 
irritable bowel syndrome is traceable to military service, 
the Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, the veteran has been diagnosed 
with irritable bowel syndrome, but, as will be explained 
below, there is no indication except by way of unsupported 
allegation that this condition may be associated with 
military service.  Consequently, given the standard of the 
new regulation, the Board finds that VA did not have a duty 
to assist that was unmet.
II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran contends that he first developed irritable bowel 
syndrome during service, and that he has suffered from the 
disability since service.  The veteran is qualified, as a lay 
person, to report symptoms of irritable bowel syndrome.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Nevertheless, 
in this case, the Board finds a lack of medical evidence of 
any relationship between diagnosed irritable bowel syndrome 
and the veteran's active military service.  

Here, the veteran's service medical records do not denote 
complaints, findings, or treatment for irritable bowel 
syndrome.  A review of the post-service medical evidence 
reflects, as noted above, a report of hospital summary, dated 
from July 1952 to August 1952, from the Walla Walla VAH, 
reflecting the veteran's complaints of epigastric pain.  The 
veteran reported a history of jaundice and several bouts of 
diarrhea while serving in India in 1943.  At the time of 
hospitalization, the veteran reported no weight loss and that 
his bowels were usually normal without melena.  The summary 
noted a discharge diagnosis to include psychophysiologic 
gastrointestinal reaction manifested by abdominal pain, 
treated and improved.  Otherwise, the post-service medical 
evidence documents diagnoses for irritable bowel syndrome; 
however, as noted above, no competent medical opinion has 
linked irritable bowel syndrome to the veteran's period of 
active service.  Furthermore, neither the veteran nor his 
representative has alluded to the existence of any such 
medical evidence or opinion.  

The Board has considered the veteran's assertions in 
connection with the claim for service connection for 
irritable bowel syndrome.  Although the veteran contends that 
he suffered from irritable bowel syndrome in service, and 
that he has experienced symptoms of such ever since, there is 
nothing in the record to show that he has the expertise or 
specialized training necessary to link his currently 
diagnosed irritable bowel syndrome to his military service.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

For all the foregoing reasons, the claim for service 
connection for irritable bowel syndrome must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as there is a preponderance of the evidence weighing against 
the claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for irritable bowel syndrome is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


